Citation Nr: 1606886	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-30 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

The propriety of a reduction for the rating of service-connected residuals of prostate cancer from 100 percent disabling to 40 percent disabling, effective June 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA RO that implemented a proposed reduction in the rating of the Veteran's residuals of prostate cancer from 100 percent to 40 percent, effective June 1, 2011.


FINDINGS OF FACT

1.  The cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure to treat the Veteran's prostate cancer occurred in January 2006.

2.  Metastasis or local reoccurrence of the Veteran's prostate cancer was shown to have occurred as of May 18, 2015, but not earlier.


CONCLUSIONS OF LAW

1.  Criteria for restoration of the Veteran's 100 percent rating for prostate cancer prior to May 18, 2015 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7528 (2015).

2.  The criteria for the assignment of a 100 percent rating for prostate cancer were met as of May 18, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that the change in evaluation of his prostate cancer from 100 percent to 40 percent effective June 1, 2011, was improper.  Before the date of the reduction, the Veteran had been in receipt of a 100 percent rating for his prostate cancer since June 29, 2005, or for greater than five years.  

The Veteran's representative in his brief argued that the prostate cancer rating had been in effect for a period of more than five years and that the provisions of 38 C.F.R. § 3.344 should therefore apply.  However, the provisions of 38 C.F.R. which apply to rating reductions, are not for application in this case, as the United States Court of Appeals for Veterans Claims (CAVC) has held that, where, as with prostate cancer, a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  

VA regulations provide that prostate cancer (malignant neoplasms of the genitourinary system) are to be rated at 100 percent for six months following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the rating is to be based on either voiding dysfunction or renal dysfunction.

Here, the Veteran was diagnosed with prostate cancer in 2005 and underwent treatment at the H. Lee Moffitt Cancer Center and Research Institute (Moffitt).  A radical prostatectomy was performed in June 2005 and radiation therapy was completed January 20, 2006.  It was explained in a June 2010 VA examination that January 20, 2006 marked the last date of antineoplastic treatment.

Furthermore, there was not shown to be any local recurrence of the Veteran's prostate cancer prior to the change in evaluation that became effective in June 2011.  Such a conclusion is consistent with a May 2015 letter from Moffit which explained that following the completion of external beam radiation therapy, the Veteran's PSA nadired at 0.2 ng/mL on April 11, 2007.  As was explained in the 2010 VA examination report, a PSA of 0.2 is considered normal.  At the 2010 VA examination, it was noted that the Veteran had a PSA of 0.01 in May 2010.  As such, it was concluded that his prostate cancer was not active.

The May 2015 letter from Moffit also noted that a PET/Sodium Fluoride Bone Scan and an MRI of the abdomen in December 2014 were both negative for any metastatic disease or local recurrence.

Given these findings, the Board concludes that the Veteran's prostate cancer was effectively in remission for a number of years following his initial treatments in 2005 and 2006.  He was appropriately provided with a 100 percent rating for at least six months.  In this case, the 100 percent rating was continued for a number of years.  He was not rated on the residuals until following a VA examination, which occurred in 2010, which found the cancer to be in remission with no metastatic disease or local recurrence.  

In August 2010, the Veteran was provided notice of the proposal to change his rating from 100 percent to 40 percent.  He was given six months to provide evidence why the rating should not be changed and then the change in evaluation was effectuated by a March 2011 rating decision and made effective three months later in June 2011.  This complied with any requirements of 38 C.F.R. § 3.105(c) to the extent it is considered to be applicable.  

Again, while this case was procedurally styled a reduction by the RO, the fact remains that the schedular rating criteria specifically provides for a rating of a prostate cancer claim for six months following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  While the Veteran's VA examination occurred more than six months after what is now shown to be the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the Veteran was not prejudiced by this as he was provided a 100 percent rating for an additional four plus years, despite the evidence now showing that his prostate cancer had become inactive.

In the representative's brief, it was argued that the Veteran's prostate cancer had remained active throughout the course of his appeal.  However, both the Veteran and his representative lack the medical training and expertise to provide a complex medical opinion as to a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, this opinion is insufficient to show that his prostate cancer had remained active.  Medical evidence was obtained to address this question, but the VA examination reports and the Moffitt letters convincingly establish that the Veteran's prostate cancer was not active as of the change in the assigned rating. 

Accordingly, the Board finds that the reduction of the Veteran's rating from 100 percent to 40 percent as of June 2011 was appropriate.

However, while it was appropriate to rate the Veteran's prostate cancer based on residuals of the disease as of June 2011; regrettably, the evidence of record now shows that the Veteran's prostate cancer has returned.  Both the May 2015 letter from Moffitt and the VA examination in 2015 suggest that the Veteran's prostate cancer is once again active.  The Moffit letter noted that as of May 18, 2015 the Veteran's PSA was shown to be 2.40.  The Veteran was noted to be proceeding with androgen blockage therapy.  Accordingly, a 100 percent evaluation is once again warranted as of May 18, 2015, and should be assigned until at least six months after the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Restoration of the Veteran's 100 percent rating for prostate cancer prior to May 18, 2015 is denied.
 
The Veteran's 100 percent rating for prostate cancer is reassigned as of May 18, 2015, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


